PD-1680-15
Tyrone Negale Jenkins,           #1959126
William   P.Clements      Unit                                                  DEC 28205
9601 Spur 591
Amarillo,   Texas   79107-9606                                               *l*l Acosta, Clerk

                                                                December    21,    2015

Mr.Abel   Acosta,   Clerk

Texas Court of Criminal Appeals                                                       FILED IN
P.O. BOX 12308, Capitol Station                                            COURT OF CRIMINAL APPEALS
Austin,   Texas   78711



RE: TYRONE NEGALE JENKINS -VS- THE STATE OF TEXAS                                 Abel AcOSta Cierk
    SECOND COURT OF APPEALS CAUSE NUMBER:02-14-0242-CR

    DENTON COUNTY      CAUSE      NUMBER:F-2012-0484-B



    "Motion For     An Extension Of Time To              File    Petition

    For Discretionary Review1




   Dear   Honorable    Clerk      of   the   Court,

Enclosed please find the original of my pro se                     'Motion For An

Extension of Time To File Petition For Discretionary Review'

submitted this 21 day of December,               2015,    to be filed among the

papers of the above-styled and numbered cause.

   Please file      the aforementioned enclosed among                the papers of

the above-stated cause and bring same to the Court's attention

at your next available moment. I "Thank You" in advance for

your kind professional time and assistance in the processing of

this 'motion'.                                  Sincerely/Respectfully Submitted,
                                                Tyr^na^legale SBegikinsvl Petit
                                                TDCJ-CID#1959126
                                                William P.Clements Unit
                                                9601 Spur 591
                                                Amarillo, Texas 79107-9606
CCrFile
                              CAUSE   NO.




TYRONE   NEGALE      JENKINS,                          IN THE TEXAS COURT OF
Petitionar,


                                                       CRIMINAL     APPEALS
-VS-




THE    STATE   OF    TEXAS,
Respondent.




               MOTION FOR EXTENSION OF TIME         TO FILE PETITION

                              FOR   DISCRETIONARY   REVIEW




TO THE HONORABLE JUSTICES OF THE TEXAS COURT OF CRIMINAL APPEALS:

   COMES NOW,. TYRONE NEGALE JENKINS, Petitioner, and files this, his 'Motion

for Extension of Time to File Petition for Discretionary Review} requesting

a sixty-(60)-day extension in which to file his Petition for Discretionary
Review. In support thereof, Petitioner will show this Honorable Court of
Criminal Appeals the following:

                                            I.


      The Petitioner was convicted in the 158th District Court of

Denton County, Texas            for the offense Capital Murder under Cause
Number:F-2012-0484-B, Styled: The State of Texas -VS- Tyrone

Negale Jenkins. Petitioner appealed to the Court of Appeals,
Second Supreme Judicial District. The case was affirmed on

November       25,   2015.

                                            II.


      The present deadline for filing the Petition for Discretionary
Review is December 25, 2015. Petitioner HAS NOT REQUESTED ANY

EXTENSION PRIOR TO THIS REQUEST.


                                            -1-
                                      III.


   Petitioner's request for an extension is based upon the foll

owing facts:      Petitioner was informed of the decision of the Court

of Appeals on December 9th,        2015, of the Court of Appeals affir

ming his conviction and sentence. Since that time Petitioner has

been attempting to gain legal representation in this matter.                       His

attorney on direct appeal has informed him that he will not rep

resent him on the Petition for Discretionary Review.

   WHEREFORE, Petitioner prays this Court will grant this                     'Motion

for an Extension of Time and extend the deadline for filing the

Petition for Discretionary Review in Cause Number:02-14-0242-CR

to January 25th,      2015.

        Respectfully Submitted on this 21 day of .December, 2Q15.

                                             Tyrone'Negale Jenkins, Petitioi
                                                                          loner

                                             TDCJ-CID#1959126
                                             William P.Clements Unit
                                             9601 Spur 591
                                             Amarillo, Texas 79107-9606


                               UNSWORN DECLARATION


   I, TYRONE NEGALE JENKINS, TDCJ-CID#1959126, being presently incarcerated
at the William P.Clements Unit of the Texas Department of Criminal Justice-
Correctional Institutions Division located in Potter County, Amarillo, Texas,
verify and declare under penalty of perjury that the foregoing statements are
true and correct to the best of my knowledge. Executed on this 21 day of
December, 2015.                              S-^         <[\    <x   ([   \    '
                                             Tyrone Negale Jenkins, ^Petitioner
                                             TDCJ-CID#1959126
                                             William P.Clements Unit
                                             9601 Spur 591
                                             Amarillo, Texas 79107-9606

                              CERTIFICATE OF SERVICE


   I, TYRONE NEGALE JENKINS, do hereby certify that a true and correct copy of
the above and foregoing 'Motion For An Extension Of Time To File Petition For
Discretionary Review' has been served on:the Office of the Denton County Dis
trict Attorney at: 1450 E.McKinney, Denton, Texas 76202 by placing same in the
United States Mail, first class postage prepaid on this 2^ day of I^cemb^eit
2015.
                                             Tyrone Negale Jenkihs, Petitioner
                                             TDCJ-CID#1959126
                                       -2-